

116 S2700 IS: Protecting Roadside First Responders Act
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2700IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 23, United States Code, to provide for efforts relating to Move Over laws, to amend
			 title 49, United States Code, to require crash avoidance technology on
			 motor vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Roadside First Responders Act.
		2.Move Over laws
 (a)Highway safety programsSection 402 of title 23, United States Code, is amended by adding at the end the following:  (o)Move Over laws (1)Definition of Move Over lawIn this subsection, the term Move Over law means a State law intended to ensure first responder and motorist safety by requiring motorists to change lanes or slow down when approaching an authorized emergency vehicle that is parked or otherwise stopped on a roadway.
 (2)Compliance with Move Over lawsFor each of fiscal years 2021 through 2025, subject to the requirements of the highway safety plan of a State under subsection (k), as approved by the Secretary, a State may use a portion of the amounts received under this section to implement statewide efforts to improve compliance with Move Over laws in the State.
 (3)Use of fundsStatewide efforts under paragraph (2) may include— (A)purchasing and deploying digital alert technology that is capable of sending alerts to civilian drivers to protect first responders on the scene and en route; and
 (B)educating the public about Move Over laws in the State through public information campaigns.. (b)Study on Move Over law public awareness campaigns (1)In generalThe Secretary of Transportation shall seek to enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences shall carry out a study on the efficacy of Move Over laws (as defined in section 402(o) of title 23, United States Code) and related public awareness campaigns.
 (2)ReportOn the completion of the report under paragraph (1), the National Academy of Sciences shall submit to the Secretary of Transportation and to Congress a report on—
 (A)the findings of the study; and (B)any recommendations to improve public awareness campaigns related to the laws described in that paragraph.
					(c)National priority safety programs
 (1)In generalSection 405 of title 23, United States Code, is amended— (A)in subsection (a)—
 (i)in paragraph (6), by striking 5 and inserting 4; (ii)by redesignating paragraphs (8) through (10) as paragraphs (9) through (11), respectively; and
 (iii)by inserting after paragraph (7) the following:  (8)Preventing roadside deathsIn each fiscal year, 1 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to preventing roadside deaths (as described in subsection (i)).; and 
 (B)by adding at the end the following:  (i)Preventing roadside deaths (1)In generalThe Secretary shall award grants to States to prevent death and injury from crashes involving vehicles striking vehicles and individuals stopped at the roadside.
 (2)Federal shareThe Federal share of the cost of carrying out an activity funded through a grant under this subsection may not exceed 80 percent.
 (3)EligibilityA State shall receive a grant under this subsection in a fiscal year if the State submits to the Secretary a plan that describes how the State will use funds provided under the grant, in accordance with paragraph (4).
 (4)Use of fundsAmounts received by a State under this subsection shall be used by the State— (A)to purchase and deploy digital alert technology (as described in section 4(b) of the Protecting Roadside First Responders Act);
 (B)to educate the public about the safety of vehicles and individuals stopped at the roadside in the State through public information campaigns for the purpose of reducing roadside deaths and injury;
 (C)for law enforcement costs related to enforcing State laws to protect the safety of vehicles and individuals stopped at the roadside; and
 (D)for programs to identify, collect, and report data to State and local government agencies relating to crashes involving vehicles and individuals stopped at the roadside.
 (5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of that State under section 402 for fiscal year 2009..
 (2)Sense of Congress relating to fundingIt is the sense of Congress that the national priority program for preventing roadside deaths under subsections (a)(8) and (i) of section 405 of title 23, United States Code, should receive new and additional funding in comparison to the funding level for all national priority programs under section 405 of title 23, United States Code, for fiscal year 2020.
				3.Crash avoidance technology
 (a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:
				
					30129.Crash avoidance technology
 (a)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule to establish minimum performance standards with respect to crash avoidance technology and to require that all motor vehicles manufactured for sale in the United States on or after the compliance date under subsection (b) are equipped with—
 (1)a forward collision warning and automatic emergency braking system that— (A)alerts the driver if the distance to a vehicle ahead or object in the path of travel ahead is closing too quickly and a collision is imminent; and
 (B)automatically applies the brakes if the driver fails to do so; (2)a lane departure warning and lane keeping assist system that—
 (A)warns the driver to maintain the lane of travel; and (B)corrects the course of travel if the driver fails to do so; and
 (3)a blind zone detection system that— (A)warns the driver if another vehicle or road user is in the blind zone of the vehicle; and
 (B)provides an additional alert if the driver attempts to change the course of travel while another vehicle or road user is in the blind zone of the vehicle.
 (b)Compliance dateCompliance with the final rule under subsection (a) shall be required beginning for the model year that begins not later than 2 years after the date on which the final rule is published in the Federal Register..
 (b)Clerical amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following:
				30129. Crash avoidance technology..
			4.Requirements for Federal vehicle fleets
 (a)Crash avoidance technologyNot later than 5 years after the date of enactment of this Act, in accordance with section 30129 of title 49, United States Code, the head of each Federal agency shall ensure that each new vehicle purchased or leased as part of a Federal fleet of the agency is equipped with—
 (1)a forward collision warning and automatic emergency braking system that— (A)alerts the driver if the distance to a vehicle ahead or object in the path of travel ahead is closing too quickly and a collision is imminent; and
 (B)automatically applies the brakes if the driver fails to do so; (2)a lane departure warning and lane keeping assist system that—
 (A)warns the driver to maintain the lane of travel; and (B)corrects the course of travel if the driver fails to do so; and
 (3)a blind zone detection system that— (A)warns the driver if another vehicle or road user is in the blind zone of the vehicle; and
 (B)provides an additional alert if the driver attempts to change the course of travel while another vehicle or road user is in the blind zone of the vehicle.
 (b)Digital alert technologyNot later than 5 years after the date of enactment of this Act, the head of each Federal agency shall ensure that each vehicle in a Federal fleet of the agency—
 (1)if the vehicle is used for emergency response activities, is equipped with digital alert technology that is capable of sending alerts to civilian drivers to protect first responders on the scene and en route; and
 (2)is equipped with digital alert technology (which may be provided by an aftermarket device) that is capable of receiving alerts regarding nearby first responders.